United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2823
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                    Kelvin Baez

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: October 21, 2020
                               Filed: December 29, 2020
                                  ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

GRUENDER, Circuit Judge.

       Kelvin Baez was indicted for conspiracy to distribute methamphetamine, 21
U.S.C. §§ 841(a)(1), (b)(1)(A), 846, conspiracy to possess firearms in furtherance of
drug trafficking, 18 U.S.C. § 924(c), and possession of methamphetamine with
intent to distribute, 21 U.S.C. § 841(a)(1), (b)(1)(A). After a jury found Baez guilty
on all three counts, the district court 1 sentenced him to 168 months’ imprisonment.
Baez appeals, raising several challenges to his conviction and sentence. We affirm.

                                          I.

       From September 2016 to May 2017, Baez distributed methamphetamine as
part of a drug-trafficking conspiracy in Minnesota. On May 5, 2017, Officer Jacob
Gruber stopped another member of the conspiracy, Rodolfo Anguiano, for expired
license plates. Officer Gruber arrested Anguiano upon seeing numerous dryer sheets
on the floor of his car as well as a fake Drug Enforcement Administration (“DEA”)
badge and more than ten credit cards in his wallet. A search of the car revealed large
wads of cash and additional credit cards in different names.

       Joined by two other officers, Officer Gruber proceeded to the hotel suite
where Anguiano was staying. One of the officers knocked on the door. Baez’s wife,
Zyaira Gavino, opened the door and waved in the officers when they requested
permission to enter. Baez was sitting in the front room of the suite next to Chevrolet
keys and a methamphetamine pipe. The officers asked Gavino’s consent to search
“the room,” which she granted, gesturing to some bags in the front room. In a
backpack between Gavino and Baez, the officers found a Chevrolet Equinox owner’s
manual. After searching the front room of the suite, the officers proceeded through
an open door to the back room and saw a locked armoire that appeared to be under
cell-phone video surveillance. The officers called for a canine unit, which alerted at
the armoire and at an Equinox in the hotel parking lot that flashed its lights when an
officer pressed the unlock and lock buttons on the Chevrolet keys. Officer Gruber
searched the rest of the back room and discovered two large bags of
methamphetamine hidden under a sink.




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
      At that point, Officer Gruber arrested Gavino and Baez. The officers obtained
a warrant to search the hotel suite and the Equinox. In the armoire, they discovered
methamphetamine and a firearm.               In the Equinox, they discovered
methamphetamine, another firearm, and a safe with ammunition as well as receipts
in Baez’s name. The next day, Baez made incriminating statements while in
custody.

       Baez and some of his coconspirators, including Anguiano, were indicted over
the next several months. After pleading guilty, Anguiano unsuccessfully appealed
the district court’s denial of his motion to suppress evidence obtained from the
searches of the armoire and the Equinox. See United States v. Anguiano, 934 F.3d
871 (8th Cir. 2019). The district court also denied Baez’s motions to suppress the
evidence found in the back room, the evidence found in the safe in the Equinox, and
the incriminating statements that he made while in custody.

        Baez was the only defendant among the conspirators not to plead guilty. At
trial, he advanced an “innocent-intent” defense, claiming that he was infiltrating the
drug-trafficking conspiracy with the intention of assisting law enforcement. To
bolster this defense, Baez sought to introduce evidence regarding his mental health
and a potential informant with whom he had been acquainted when he lived in North
Carolina. In addition, Baez moved to compel the Government to disclose
information about the potential informant pursuant to Brady v. Maryland, 373 U.S.
83 (1963). The district court excluded the evidence that Baez sought to introduce
and only partially granted his Brady motion. The district court declined Baez’s
request to instruct the jury that it would “negate[] the specific intent required by the
charges” if Baez intended to “assist ongoing federal investigations” and believed
that “his actions were not criminal.”

        The jury convicted Baez on all three counts charged in the indictment. At
sentencing, the district court concluded that Baez’s criminal history was overstated
and departed downward from the guidelines, settling on a criminal-history category
of III instead of a criminal-history category of V. Because Baez’s offense level was


                                          -3-
40, this resulted in an advisory sentencing guidelines range of 360 months’ to life
imprisonment. The district court then proceeded to vary downward by more than
fifty percent, sentencing Baez to 168 months’ imprisonment.

       Baez appeals, challenging the denial of his suppression motions, the district
court’s failure to instruct the jury on his “innocent-intent” defense, the exclusion of
the evidence related to his “innocent-intent” defense, the partial denial of his Brady
motion, and the substantive reasonableness of his sentence.

                                          II.

       First, Baez argues that the district court erred in denying his motions to
suppress the evidence found in the back room of the hotel suite, the evidence found
in the safe in the Equinox, and the incriminating statements that he made while in
custody. When considering the denial of a Fourth Amendment suppression motion,
“we review the district court’s conclusions of law de novo and its factual findings
for clear error.” United States v. Molsbarger, 551 F.3d 809, 811 (8th Cir. 2009).

                                          A.

      We begin with Baez’s challenges to the admission of the evidence found in
the back room and in the safe in the Equinox.

                                          1.

       With limited exceptions, evidence acquired during, or as a consequence of, a
search that violates the Fourth Amendment is inadmissible. Utah v. Strieff, 579 U.S.
---, 136 S. Ct. 2056, 2061 (2016). The two exceptions relevant here are the
independent-source doctrine and the inevitable-discovery doctrine. Neither doctrine
applies unless the evidence would have been acquired by lawful means had the
unlawful search not occurred. See Nix v. Williams, 467 U.S. 431, 443-44 (1984)
(explaining that neither doctrine puts the prosecution “in a better position than it


                                         -4-
would have been in if no illegality had transpired”). The independent-source
doctrine applies if the evidence both would have been acquired by lawful means had
the unlawful search not occurred and in fact was acquired (or reacquired) by these
lawful means. The inevitable-discovery doctrine, on the other hand, applies if the
evidence would have been acquired by lawful means had the unlawful search not
occurred but in fact was not acquired (or reacquired) by these lawful means. See
Murray v. United States, 487 U.S. 533, 539 (1988) (noting that the inevitable-
discovery doctrine applied in Nix because a lawful search “would have found” the
evidence “had [the search] not been aborted” when the evidence was acquired
unlawfully, but the independent-source doctrine would have applied “if the search
had continued and had in fact found” the evidence).

        Although the distinction between the independent-source and inevitable-
discovery doctrines is not sharp, see, e.g., United States v. Johnson, 380 F.3d 1013,
1014 (7th Cir. 2004) (expressing uncertainty regarding “which [doctrine] rules this
case”), where exactly one draws the line between the two doctrines is unimportant.
Underlying both doctrines is the principle that, “while the government should not
profit from its illegal activity, neither should it be placed in a worse position than it
would otherwise have occupied.” Murray, 487 U.S. at 542; see also Nix, 467 U.S.
at 443-44 (explaining that the point of both doctrines is to put the police “in the same
. . . position that they would have been in if no police error or misconduct had
occurred”). Provided that the evidence would have been acquired lawfully if the
unlawful search had not occurred, admitting the evidence puts the government in the
same position that it would have occupied if the unlawful search had not occurred.
This is true regardless whether the evidence in fact was (re)acquired lawfully—and
thus whether the appropriate exception to invoke is the independent-source doctrine
rather than the inevitable-discovery doctrine. See Murray, 487 U.S. at 541-42
(explaining that admissibility does not turn on the “metaphysical” question whether
it is possible for officers who retain evidence after seizing it unlawfully to “reseize[]”
it lawfully).




                                           -5-
       One way for police to acquire evidence lawfully is pursuant to a valid search
warrant. See, e.g., Horton v. California, 496 U.S. 128, 139 (1990). To determine
whether evidence within the scope of a valid warrant would have been acquired had
a prior unlawful search not occurred, we ask whether (1) law enforcement “would
have sought a warrant even if the [unlawful] search had not occurred,” and (2) “the
warrant was supported by probable cause even without information gained from the
[unlawful] search.” Anguiano, 934 F.3d at 874.

       Here, the officers ultimately obtained a warrant to search the entire hotel suite
and the Equinox. Crediting Officer Gruber’s testimony, the district court found that
the officers would have halted their search and sought a warrant had they thought
that they lacked valid consent from Gavino to search the entire suite. United States
v. Anguiano, No. 17-135(1) ADM/DTS, 2019 WL 2443540, at *5-6 (D. Minn. June
11, 2019). We affirmed this finding in Anguiano, 934 F.3d at 874, and we are bound
by that precedent here, see Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011)
(en banc) (“[O]ne panel is bound by the decision of a prior panel.”). The district
court also found that the warrant was supported by probable cause even without the
information gained from the allegedly unlawful search of the back room. United
States v. Anguiano, No. 17-135 ADM/DTS, 2017 WL 6501840, at *10 (D. Minn.
Dec. 19, 2017). Again, we affirmed this finding in Anguiano, 934 F.3d at 875, and
we are bound by that precedent here, see Mader, 654 F.3d at 800. Even assuming
the initial search of the back room was unlawful, then, any evidence that fell within
the scope of the warrant was admissible. And both the evidence found in the back
room and the evidence found in the safe in the Equinox fell within the scope of the
warrant. See United States v. Darr, 661 F.3d 375, 379 (8th Cir. 2011) (explaining
that a warrant to search a bedroom authorized a search of containers in the bedroom).
Therefore, both the evidence found in the back room and the evidence found in the
safe in the Equinox were admissible.

      It is true that Baez is not bringing exactly the same challenge that Anguiano
brought. Anguiano appealed only the admission of the evidence found in the armoire
and the evidence found in the Equinox, which not only would have been but in fact


                                          -6-
were acquired lawfully, during the later search. See Anguiano, 934 F.3d at 874.
Here, Baez also challenges the evidence found under the sink. Because the officers
had already uncovered this evidence during the earlier search, it is a stretch to say
that it not only would have been but was (re)acquired lawfully. But this difference
is relevant only to which doctrine accounts for the admissibility of the respective
pieces of evidence. In Anguiano, we invoked the independent-source doctrine. See
id. at 874-75. Here, at least with respect to the evidence found under the sink, the
inevitable-discovery doctrine appears more appropriate. The bottom line is that,
whichever doctrine applies, the evidence found under the sink, the evidence found
in the armoire, and the evidence found in the Equinox (including the evidence found
in the safe) were all admissible.

                                          2.

       Before considering Baez’s objections to our analysis, we address whether our
reliance on the inevitable-discovery doctrine is consistent with circuit precedent. We
conclude that it is.

       Our caselaw on the inevitable-discovery doctrine divides into two strands.
The first strand aligns with the view that the Supreme Court has endorsed since Nix.
On this view, in order for evidence acquired unlawfully and not reacquired lawfully
to be admissible under the inevitable-discovery doctrine, it is sufficient that the
evidence would have been acquired lawfully but for the constitutional violation. See
Nix, 467 U.S. at 444 (holding that “evidence that would inevitably have been
discovered” is admissible because excluding it would “put the government in a
worse position” than “if no misconduct had taken place”); Hudson v. Michigan, 547
U.S. 586, 592 (2006) (reiterating that “a necessary . . . condition for suppression” is
“that a constitutional violation was a ‘but-for’ cause of obtaining [the] evidence”).
From our adoption of the inevitable-discovery doctrine in United States v. Apker,
705 F.2d 293 (8th Cir.), rev’d in part on other grounds en banc, 724 F.2d 633 (8th
Cir. 1983), until our decision in United States v. Conner, 127 F.3d 663 (8th Cir.
1997), we articulated the doctrine in a way that is consistent with this view. See,


                                         -7-
e.g., Apker, 705 F.2d at 306 (holding that the inevitable-discovery doctrine “allows
illegally obtained evidence to be admitted if it would have been discovered in the
course of a proper investigation”); United States v. Durant, 730 F.2d 1180, 1185 (8th
Cir. 1984) (holding that the inevitable-discovery doctrine applies “when the
evidence would have been inevitably discovered absent the illegal conduct”);
Hamilton v. Nix, 809 F.2d 463, 465-66 (8th Cir. 1987) (en banc) (explaining that
evidence is admissible under the inevitable-discovery doctrine if “it inevitably would
have been discovered by lawful means” and stating that “there is no reason to
exclude . . . evidence” if “police misconduct is not even a ‘but for’ cause of its
discovery”); United States v. Dickson, 64 F.3d 409, 410 (8th Cir. 1995) (quoting
Hamilton).

       In Conner, however, we held that the inevitable-discovery doctrine applies
only if the government shows not only (1) “that the evidence would have been
discovered by lawful means in the absence of police misconduct” but also (2) “that
the government was actively pursuing a substantial, alternative line of investigation
at the time of the constitutional violation.” 127 F.3d at 667; cf. United States v.
Thomas, 524 F.3d 855, 860-62 (8th Cir. 2008) (Colloton, J., concurring) (pointing
out the differences between the Supreme Court’s approach in Nix and our approach
in Conner).

       Since Conner, our practice has been inconsistent. In some cases, we have
repeated Conner’s two-condition test. See, e.g., United States v. Glenn, 152 F.3d
1047, 1049 (8th Cir. 1998) (citing Conner); Thomas, 524 F.3d at 858 (citing Glenn);
United States v. Munoz, 590 F.3d 916, 923 (8th Cir. 2010) (citing Thomas). In other
cases, we have repeated the one-condition test from Nix and our earlier caselaw. See,
e.g., United States v. Reinholz, 245 F.3d 765, 779 (8th Cir. 2001) (citing Eighth
Circuit caselaw prior to Conner); United States v. Craddock, 841 F.3d 756, 760 (8th
Cir. 2016) (citing Nix); United States v. Sallis, 920 F.3d 577, 582-83 (8th Cir. 2019)
(citing Nix). In one case, we even applied the inevitable-discovery doctrine despite
acknowledging that there was no contemporaneous alternative line of investigation.
See United States v. Chandler, 197 F.3d 1198, 1201 (8th Cir. 1999).


                                         -8-
       The uncertainty in our caselaw regarding the inevitable-discovery doctrine
does not stand in the way of our application of that doctrine here. We already
explained in Section II.A.1 why the evidence found under the sink satisfies the test
from Nix and our earlier caselaw. Therefore, our application of the inevitable-
discovery doctrine here is proper unless Conner’s test is controlling. And even if
Conner’s test is controlling, our application of the inevitable-discovery doctrine here
is proper if Conner’s second condition is met. Because either possibility—that
Conner is not controlling or that Conner’s second condition is met—would be
sufficient to support our application of the inevitable-discovery doctrine here, we
need not decide which is true. It is enough to conclude that at least one is true. And
we know that at least one is true because, prior to Conner, we applied the inevitable-
discovery doctrine in a case where it was less plausible than it is here that a
contemporaneous alternative line of investigation was present.

       That case is Durant, 730 F.2d 1180. In Durant, the defendant—charged with
bank robbery—challenged the admission of evidence that he drove a blue
Oldsmobile, which the police had acquired by unlawfully interrogating him while
arresting him for an unrelated offense. Id. at 1184-85. The police did not realize the
significance of the car until “[l]ater,” “when [the defendant] was linked to the bank
robbery.” Id. We held that the evidence was admissible under the inevitable-
discovery doctrine because, if the police had not known already that the defendant
drove a blue Oldsmobile, then they would have found out by tracing the driver’s
license and traffic citation that they had obtained from the defendant when he was
arrested. Id. at 1185.

        It is more plausible that a contemporaneous alternative line of investigation
was present here than in Durant. In United States v. Hammons, we held that it was
enough to constitute “actively pursuing a substantial, alternative line of
investigation” for officers to have in mind “an alternative plan” that they would have
executed if the constitutional violation had not occurred. 152 F.3d 1025, 1030 (8th
Cir. 1998). Here, Officer Gruber conceded that it did not “occur” to him “to go and
. . . get a warrant” when he and the other officers arrived at the suite, and it was not


                                          -9-
until he “found the meth” under the sink that he “wanted to get the warrant.” But
Officer Gruber also testified that he “understood that [getting a warrant] was an
option” when he asked Gavino’s consent to search the room, and he “would have
. . . called for a search warrant” had Gavino refused to consent. This implies that
Officer Gruber was at least disposed to execute an alternative plan if Gavino refused
to consent, even if he did not consciously have such a plan in mind. In Durant, by
contrast, the officers had no reason to suspect that the defendant had participated in
a robbery involving a blue Oldsmobile when they arrested him. Hence, there is
nothing to indicate that they were disposed to trace the driver’s license and traffic
citation in search of a blue Oldsmobile if the defendant refused to answer their
questions—much less that they consciously had such a plan in mind. See Durant,
730 F.2d at 1185 (“[The defendant’s] connection to the blue Oldsmobile would have
been inevitably discovered once the officers became aware of [his] alleged
participation in the bank robbery.” (emphasis added)).

       The fact that it is more plausible that a contemporaneous alternative line of
investigation was present here than in Durant shows that either Conner’s second
condition is met here or else Conner is not controlling. On the one hand, if a
contemporaneous alternative line of investigation was present in Durant, then a
fortiori a contemporaneous alternative line of investigation was present here, too. In
that case, our application of the inevitable-discovery doctrine here would be proper
because Conner’s second condition would be met. On the other hand, if a
contemporaneous alternative line of investigation was not present in Durant, which
applied the inevitable-discovery doctrine anyway, then Conner’s second condition
conflicts with prior-panel precedent. In that case, our application of the inevitable-
discovery doctrine here would be proper because Conner would not be controlling.
See Mader, 654 F.3d at 800 (holding that, in the event of “conflicting panel opinions,
the earliest opinion must be followed”).2 In sum, whether because Conner’s second


      2
        Although Judge Colloton concluded in his Thomas concurrence that Conner
was “governing precedent” despite his concerns with it, 524 F.3d at 862, we note
that this remark was made before Mader was decided.

                                        -10-
condition is met or because Conner is not controlling, circuit precedent supports our
application of the inevitable-discovery doctrine here.

                                          3.

       Baez presents three additional objections to our analysis. First, he attacks the
district court’s basis for denying his motion to suppress the evidence found under
the sink during the initial search of the back room. The district court held that Baez
lacked standing to challenge the legality of the search because he had no reasonable
expectation of privacy in the back room. Even assuming Baez is correct that he had
a reasonable expectation of privacy in the back room, however, the alternative basis
for denying his suppression motion that we have articulated stands. Because “we
can affirm the district court’s judgment on any ground that is supported by the
record,” Taylor v. United States, 204 F.3d 828, 829 (8th Cir. 2000), we need not
reach the question whether Baez had a reasonable expectation of privacy in the back
room.

       Second, Baez disputes that the warrant would have been supported by
probable cause even if the initial search of the back room had not occurred.
According to Baez, “the methamphetamine found under the sink was included in the
warrant [application] and most certainly influenced the judge’s decision [to issue the
warrant].” We settled this dispute in Anguiano, where we recounted at length the
evidence that “justified issuance of a warrant.” 934 F.3d at 875. Our conclusion
there, that “probable cause [supported] issuance of the search warrant even without
information gleaned from the initial search” of the back room, id., is binding here.
See Mader, 654 F.3d at 800.

       Third, Baez argues that “the search [of the safe in the Equinox] was legal as
to Anguiano but illegal as to Baez” because “the facts supporting probable cause for
the warrant had nothing to do with Baez or his property and everything to do with
Anguiano.” But the legality of a search pursuant to a valid warrant is not suspect-
specific. See, e.g., Darr, 661 F.3d at 379 (“Because the . . . warrant authorized the


                                         -11-
search of the entire premises . . . , officers did not exceed its scope by searching [the
defendant’s] bedroom, even though the warrant was issued based on information
about activities of [the defendant’s father].”). Here, the warrant authorized the
search of the entire Equinox, including containers inside it. This rendered the search
of the safe legal without qualification, not merely “legal as to Anguiano.” Evidence
from the search was therefore admissible not only against Anguiano but also against
Baez.

                                           B.

       We now turn to Baez’s challenge to the district court’s denial of his motion to
suppress the incriminating statements that he made while in custody. With limited
exceptions, evidence acquired as a consequence of an arrest that violates the Fourth
Amendment is inadmissible. See Strieff, 136 S. Ct. at 2061. Baez argues that his
incriminating statements were acquired as a consequence of his unlawful arrest and
that none of the exceptions to the exclusionary rule applies.

       Whether Baez’s warrantless arrest was lawful depends on whether the officers
had probable cause to believe that he had committed a crime. See, e.g., Devenpeck
v. Alford, 543 U.S. 146, 152 (2004). In Maryland v. Pringle, the Supreme Court
held that officers have probable cause to believe that everyone present in a car in
which drug trafficking was occurring was involved. 540 U.S. 366, 373-74 (2003).
As the Court pointed out, it “would be unlikely” for anyone involved in drug
trafficking “to admit an innocent person with the potential to furnish evidence
against him” into the “relatively small” confines of a car. Id. at 373. In United States
v. Romero, the Sixth Circuit extended this reasoning to hotel rooms. 452 F.3d 610,
618 (6th Cir. 2006). “Like the enclosed space of the automobile in which the
individuals were arrested in Pringle,” the court reasoned, “the relatively small and
confined space of the hotel room supports the conclusion that it was reasonable for
the officers to infer . . . that [everyone in the room] was involved in a common
illegal-drug enterprise.” Id.



                                          -12-
        Until today, we have not had occasion to join the Sixth Circuit in extending
Pringle to hotel rooms or suites. In United States v. Cowan, however, we cited
Romero when extending Pringle to apartments. See 674 F.3d 947, 954 (8th Cir.
2012) (“As with the car in Pringle and the hotel room in Romero, the officers had
probable cause to believe [the defendant], who was present in the apartment, was
engaged in a common drug trafficking enterprise with the apartment’s occupants.”).
A hotel suite is comparable to an apartment. Therefore, both Cowan’s reasoning and
its citation to Romero support the proposition that officers have probable cause to
believe that everyone present in a hotel suite in which drug trafficking was occurring
was involved.

       Here, Baez was present in a hotel suite in which the police had probable cause
to believe that drug trafficking was occurring. Even setting aside the evidence found
in the back room, which Baez claims was inadmissible, but see supra Section II.A,
the front room contained a methamphetamine pipe and keys to a car in which a
canine unit had indicated drugs were present. In addition, the suite was reserved
under the name of someone who had just been stopped in a car with a fake DEA
badge, dryer sheets, numerous credit cards in different names, and large wads of
cash. We conclude that the police had probable cause to believe that everyone
present in the hotel suite, including Baez, was involved in drug trafficking.

      Because the officers had probable cause to believe that Baez had committed a
crime, Baez’s arrest was lawful. Therefore, the district court did not err in denying
Baez’s motion to suppress the incriminating statements that he made while in
custody.

                                           III.

       Next, Baez argues that the district court erred in failing to instruct the jury that
it would “negate[] the specific intent required by the charges” if Baez participated
in the drug-trafficking conspiracy with the intent to “assist ongoing federal
investigations” and in the good-faith, even if unreasonable, belief that “his actions


                                           -13-
were not criminal.” “We review jury instructions for an abuse of discretion.” United
States v. Ghant, 339 F.3d 660, 664 (8th Cir. 2003).

       As the Government points out, the “innocent-intent” instruction that Baez
demanded misstates the law. An intention to assist law enforcement is not a defense
to a criminal charge. See, e.g., United States v. Kabat, 797 F.2d 580, 589 (8th Cir.
1986) (affirming a jury instruction to disregard the defendants’ further intentions or
“motive[s], good or bad,” “laudable or not,” if the prosecution “established beyond
a reasonable doubt the essential elements of each offense” (emphasis omitted)).
Likewise, “the usual rule [is] that ignorance of the law is no defense to a criminal
charge.” United States v. Lalley, 257 F.3d 751, 755 (8th Cir. 2001). Although the
Supreme Court has “carv[ed] out an exception to [this] rule” for “highly technical
statutes that present[] the danger of ensnaring individuals engaged in apparently
innocent conduct,” Bryan v. United States, 524 U.S. 184, 194-95 (1998), the crimes
with which Baez was charged do not fall within this exception, see McFadden v.
United States, 576 U.S. 186, 192 (2015) (“Take, for example, a defendant who
knows he is distributing heroin but does not know that heroin is listed on the
schedules. Because ignorance of the law is typically no defense to criminal
prosecution, this defendant would . . . be guilty of knowingly distributing a
controlled substance.” (internal quotation marks and citations omitted)).

       Therefore, even if Baez intended to assist law enforcement and believed that
“his actions were not criminal,” that would not negate his mens rea. The district
court did not abuse its discretion in declining to instruct the jury otherwise. See
United States v. McQuarry, 726 F.2d 401, 402 (8th Cir. 1984) (concluding that the
district court did not abuse its discretion in declining to give a legally “unsupported”
jury instruction).

                                          IV.

      Next, Baez challenges the district court’s exclusion of evidence related to the
“innocent-intent” theory behind his proposed jury instruction. “We review


                                         -14-
evidentiary rulings for abuse of discretion.” United States v. Gustafson, 528 F.3d
587, 590 (8th Cir. 2008).

       Under the Federal Rules of Evidence, evidence is admissible only if it is
relevant. Fed. R. Evid. 402. Evidence is relevant if and only if “(a) it has any
tendency to make a fact more or less probable than it would be without the
evidence; and (b) the fact is of consequence in determining the action.” Fed. R.
Evid. 401. Even if evidence is relevant, the trial court “may exclude [it] if its
probative value is substantially outweighed by a danger of,” inter alia, “confusing
the issues” or “misleading the jury.” Fed. R. Evid. 403.

       Here, the evidence that Baez sought to admit was inadmissible under Rule 402
because it was irrelevant. The evidence falls into two categories: (1) evidence
regarding an individual who asked Baez to translate at a meeting with a federal agent
where the individual proposed serving as an informant on drug activities in North
Carolina; and (2) evidence regarding Baez’s mental health. Baez claims that both
sets of evidence are relevant insofar as they support his “innocent-intent” defense:
(1) the evidence regarding the potential informant because it tends to show that Baez
intended to assist in a federal investigation; and (2) the evidence regarding Baez’s
mental health because it explains how he could believe in good faith that his actions
were assisting law enforcement and were not criminal. As explained above,
however, Baez’s alleged further intentions and ignorance of the law are of no
consequence in determining his guilt. See supra Part III. Therefore, neither set of
evidence is relevant under Rule 401, which means that neither is admissible under
Rule 402.

       Furthermore, even if the evidence had been relevant, the district court was
within its discretion to exclude it under Rule 403 because the risk that it would
confuse issues or mislead the jury substantially outweighed whatever slight
probative value it may have had. Testimony regarding a potential informant’s
activities in North Carolina would have distracted from the events in Minnesota for
which the Government was prosecuting Baez, and evidence of Baez’s mental health


                                        -15-
may have caused the jury to confuse Baez’s “innocent-intent” defense with an
insanity defense. Therefore, even if the evidence had been admissible under
Rule 402, the court was within its discretion to exclude it under Rule 403. See
United States v. Hillsberg, 812 F.2d 328, 333 (7th Cir. 1987) (affirming the
exclusion of evidence related to the defendant’s mental state under Fed. R. Evid. 403
on the ground that it “could have improperly brought the insanity issue in through
the back door”).

      We conclude that the district court did not abuse its discretion in excluding
evidence regarding the potential informant in North Carolina and Baez’s mental
health.

                                          V.

       Next, Baez challenges the district court’s partial denial of his motion to
compel the Government to disclose putative Brady material regarding the potential
informant in North Carolina after in camera review. We review the denial of a
motion to compel disclosure of Brady material after in camera review for abuse of
discretion. United States v. Pendleton, 832 F.3d 934, 941-42 (8th Cir. 2016).

       Under Brady, “[t]he government has an obligation to disclose evidence that is
favorable to the accused and material to either guilt or punishment.” United States
v. Ladoucer, 573 F.3d 628, 636 (8th Cir. 2009). Evidence favorable to the defendant
includes not only exculpatory evidence but also evidence that tends to impeach
government witnesses. United States v. Bagley, 473 U.S. 667, 676 (1985). Evidence
is material “if there is a reasonable probability that, had the evidence been disclosed
to the defense, the result of the proceeding would have been different.” Kyles v.
Whitley, 514 U.S. 419, 433 (1995). “The question is not whether the defendant
would more likely than not have received a different verdict with the evidence,” but
whether “its absence . . . undermines confidence in the outcome of the trial.” Id. at
434.



                                         -16-
      Here, the district court ordered the disclosure of what little of the evidence
was arguably favorable to Baez. Having reviewed the remainder of the evidence,
we agree with the district court that Brady did not require its disclosure. It was not
exculpatory, and it did not tend to impeach a Government witness. Therefore, it was
not even favorable to Baez, let alone material in the sense that its nondisclosure
undermines confidence in the outcome of the trial.

      We conclude that the district court did not abuse its discretion in partially
denying Baez’s motion to compel disclosure of evidence regarding the potential
informant in North Carolina.

                                         VI.

       Finally, Baez argues that he is entitled to resentencing because his sentence is
substantively unreasonable. “We review the substantive reasonableness of a
sentence under [a] deferential abuse-of-discretion standard.” United States v.
Lazarski, 560 F.3d 731, 733 (8th Cir. 2009). Where a sentencing court varied
downward from the guidelines, “it is nearly inconceivable that the court abused its
discretion in not varying downward still further.” Id.

       Here, the district court varied downward from the guidelines by more than
fifty percent. Baez claims that the sentence was nonetheless substantively
unreasonable because it was higher than the sentences imposed on Baez’s
coconspirators. See United States v. Fry, 792 F.3d 884, 892-93 (8th Cir. 2015)
(treating objections to sentencing disparities among coconspirators as substantive-
reasonableness challenges). But “the statutory direction to avoid unwarranted
sentence disparities, see 18 U.S.C. § 3553(a)(6), refers to national disparities, not
differences among co-conspirators.” Id. at 892. By itself, the fact that “a similarly
situated co-conspirator was sentenced differently” provides “no principled basis for
an appellate court to say which defendant received the ‘appropriate’ sentence.” Id.
at 893. Moreover, Baez was not similarly situated to his coconspirators; for
example, he was the only one not to plead guilty. Consequently, the disparity


                                         -17-
between his sentence and theirs was not unreasonable. See id. (explaining that
“disparate sentences among dissimilar defendants,” such as those who “pleaded
guilty and accepted responsibility” and those who did not, “are not unwarranted”).
This is not the “nearly inconceivable” case in which a district court that varied
downward from the guidelines nonetheless “abused its discretion in not varying
downward still further.” See Lazarski, 560 F.3d at 733. 3

                                         VII.

      For the foregoing reasons, we affirm.

LOKEN, Circuit Judge, concurs in the judgment and joins the opinion except
Section II.A.2.
                   ______________________________




      3
        To the extent that Baez means to suggest that the district court failed to give
adequate consideration to § 3553(a)(6), he is raising a claim of procedural error that
we review by asking whether it is “clear from the record that the district court
actually considered [§ 3553(a)(6)] in determining the sentence.” United States v.
Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013). Here, it is clear from the record
that the district court considered § 3553(a)(6) because the district court explicitly
cited § 3553(a)(6) in its explanation for its downward variance. Therefore, to the
extent that Baez means to argue that the district court committed procedural error by
failing to consider § 3553(a)(6), his claim fails.

                                         -18-